Citation Nr: 0906534	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A.S., Counsel


INTRODUCTION

The appellant served on active duty from February 2 to May 
17, 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2008, the appellant testified at the RO before the 
undersigned Veterans Law Judge (VLJ).

VA received additional statements/documents from the 
appellant following certification of the appeal to the Board.  
These items are duplicative of evidence considered by the 
agency of original jurisdiction (AOJ) and/or were accompanied 
by a waiver of consideration by the AOJ.  Therefore, these 
items may be considered by the Board without referral to the 
AOJ.


FINDING OF FACT

A psychiatric disorder is not attributable to service or 
shown within the initial post separation year.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2003 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in May 2006.  VA sent the appellant 
Supplemental Statements of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited Veterans Service 
Organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and VA 
afforded the appellant an opportunity to appear for a 
hearing.   The appellant availed himself of this opportunity 
and testified before the undersigned VLJ in January 2008.

A VA medical examination has not been conducted.  The Board 
does not believe that a VA examination is necessary in this 
case as the existence of a current psychiatric disability is 
not in dispute and because there is currently a positive 
medical opinion by a VA medical care provider.  Additionally, 
there is no documented evidence of abnormal psychiatric 
symptoms in service or within the initial post separation 
year.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).  Therefore, 
the Board finds that remand for a VA psychiatric examination 
would more likely resemble a fishing expedition for negative 
evidence and, in view of the available medical evidence, is 
not warranted.

Service treatment and personnel records are unavailable for 
the appellant's period of active duty between February and 
May 1979 and copies of records associated with an award of 
Social Security Administration (SSA) benefits are also 
unavailable.  The record contains several documented attempts 
by the RO to obtain copies of these records without success.  
Between November 2003 and August 2008, the RO requested 
copies of all records associated with the appellant's SSA 
disability award.  Between May 2003 and July 2004, the RO 
requested copies of the appellant service treatment and 
personnel records.  Copies of the requests and the responses 
are associated with the claims folder.  In June 2003, the RO 
notified the appellant that it had been unable to obtain 
service treatment records and thereafter the appellant 
submitted partial copies of service treatment records.  The 
RO notified the appellant in a letter dated July 2004 that 
continued efforts were underway to obtain service and SSA 
disability records, and indicated that these records had not 
been obtained or received.  No response was received from the 
appellant.

While it is regrettable that the service treatment and 
personnel records along with the SSA records are unavailable, 
the Board finds that there is no indication that there is any 
additional relevant evidence to be reasonably obtained either 
by the VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed psychiatric 
problems are a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this 
matter.
Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Psychoses shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

SSA records and complete service treatment and personnel 
records could not be obtained.  Under the circumstances, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
cases where records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

The appellant seeks service connection for a psychiatric 
disorder, claimed as schizoaffective disorder and bipolar 
disorder.  On his original claim, VA Form 21-526, dated May 
2003, the appellant reported onset in 1979.  He argued in 
sworn testimony at his January 2008 hearing that 
hallucinations, visual and auditory, began in service and 
that he believes that he was harmed by toxic gas exposure 
during a basic training exercise.

The record shows that the appellant served on active duty 
from February 2 to May 17, 1979.  He entered the Army 
National Guard thereafter.  Report of enlistment examination 
dated January 1979 reflects normal psychiatric evaluation.  A 
consultation sheet noted that the appellant had no 
neuropsychiatric complaints, had experimented with drugs, and 
had a past history of criminal charges.  A Copies of National 
Guard treatment records dated July and August 1979 reflect no 
psychiatric complaints or findings.

Patton State Hospital records dated December 1998 reflect 
that the appellant was admitted following arrest for selling 
drugs to an undercover police officer.  It was noted that he 
had been admitted for same in 1994.  The examiner reported 
that the appellant had a "longstanding history of 
methamphetamine/rock cocaine abuse and unfortunately becomes 
delusional and psychotic, which resolves usually without any 
antipsychotic medication."  The diagnosis was psychotic 
disorder, NOS, and polysubstance dependence.  In January 
1999, during this admission, he reported auditory 
hallucinations of hearing the devil or God.  At a January 
1999 treatment planning conference, the appellant displayed 
behavior described by the examiner as a "deliberate" 
attempt to avoid the interview with the court appointed 
doctor or portray a picture of someone mentally ill.  A March 
1999 discharge summary shows diagnoses for polysubstance 
dependence and cocaine dependence.  By history, the appellant 
had been "hearing voices since 1979 when he was in the 
military."  The appellant reported that he heard voices 
after coming out of a "gas chamber."  Also, by history, the 
appellant received treatment in 1989 and has been diagnosed 
with manic-depression and schizophrenia.

VA treatment records dated 2000 to 2003 show various 
psychiatric diagnoses, drug and alcohol addiction issues, and 
that he experienced problems with homelessness.  In June 
2000, the appellant presented for referral to a treatment 
program for drug and alcohol dependence.  He reported a 24 
year history of freebase cocaine abuse and a 23 year history 
of alcohol abuse.  He complained of auditory and visual 
hallucinations of "creatures."  By history, he first 
hallucinated in the military when he went into the gas 
chamber with his mask and had to talk.  Subsequently, the 
appellant repeats this history on multiple other treatment 
visits.  A July 2000 note reflects complaints of 
hallucinations; the examiner noted that it was difficult to 
assess the appellant's veracity.  The appellant reported that 
after 3 months in service he was discharged as an E-1, but he 
should have been an E-4, and that he learned to be a land 
surveyor in the military.  The examiner stated that "Verbal 
reports are circumstantial."  The diagnoses were bipolar 
disorder, rule out schizoaffective disorder, alcohol 
dependence, and cocaine dependence.  Also, in July 2000, he 
reported that he was on SSI disability for a mental disorder.  
In September 2000, the appellant reported that his childhood 
was excellent with an intact supported family.  He noted that 
after elementary school he "hung out," partied, ditched 
school, engaged in mischievous crimes, and dropped out of 
school at age 15.  He reported joining the Army on court 
order at age 18, serving 3 months active duty, and serving 3 
years in the reserves.  He reported onset of schizophrenia 
symptoms during basic training.  He reported formal diagnosis 
of schizophrenia during incarceration in 1988.  By history, 
drinking and drug use started in adolescence, became heavy in 
service, and continued afterwards.  The diagnoses include 
schizoaffective disorder, bipolar type.  The appellant 
reported a similar history in November 2000.  The diagnosis 
was psychosis, NOS, and cocaine dependence in remission.

VA treatment records that, in June 2001, the appellant 
presented with complaints of hearing voices telling him to 
kill someone.  He became hostile and threatening, and was 
taken into police custody after making personal threats to 
the examiner.  The diagnostic impression was rule out 
malingering, and history of cocaine dependence.  Additional 
notes dated June 2001 reflect that the appellant is "very 
manipulative" and moderately guarded with regard to 
questioning.  The diagnosis was schizophrenia per history.

A January 2002 VA treatment note reflects a history of 
hallucinations' onset as described above, in service and 
after a gas chamber.  The examiner noted that "his endorsed 
symptoms have sounded vague, atypical, or incredulous, 
raising some diagnostic questions."  Subsequently dated VA 
treatment records reflect that the appellant participated in 
group therapy sessions.

A VA treatment record dated September 2004 reflects that the 
appellant was committed for incompetency to stand trial fro 
possession of a controlled substance.  By history, the 
appellant was exposed to toxic gas when he incorrectly used 
his gas mask during a basic training exercise in service.  
Past history, included 5 prison terms for different crimes.  
Psychiatric symptoms included paranoia and auditory 
hallucinations.  The appellant requested assistance with his 
eligibility status with VA.

In a June 2005 statement, the appellant's brother reported 
that the appellant was a happy child and easy going teen, 
which changed after joining the National Guard.

An August 2005 letter from VA clinician R.R., Ph.D., reflects 
that the letter was prepared to support the appellant's claim 
for VA disability and that consideration was given to "all 
the records that were provided to me."  The VA clinician 
diagnosed the appellant with schizophrenia with onset on 
active duty.  Although the clinician acknowledged that 
schizophrenia was not diagnosed until after service during 
the appellant's incarceration, she explained that the 
appellant failed to disclose his mental problems in service 
and does not qualify for VA care without establishing service 
connection.  The letter includes an extensive and previously 
unheard history.  By history, the appellant joined the Army 
in 1979, saw the Army as a way out of a difficult childhood, 
and sought to be an "outstanding soldier" and have an Army 
career.  The appellant reported that he "excelled" during 
the first part of basic training and this only ended because 
of the first episode of schizophrenia.  He also reported that 
he was asked to remove his gas mask and recite detailed 
personal information as part of a training exercise, which he 
believed (and still believes) exposed him to poisonous gas.  
Afterwards, the appellant states that he heard a male voice 
say "This is heaven."  He reported seeing "creatures," 
fearing night time guard duty, and isolating.  The appellant 
described various incidents during his short period of 
service, including that he was asked to become a lieutenant 
and go to Hawaii, but that a voice told him "No, go home."  
The appellant claimed that his psychosis became more severe 
after joining the National Guard and that he listened to the 
voices, as a result going AWOL on an occasion.  In the 
clinician's opinion, the appellant experienced the onset of 
schizophrenia in the Army and, although it is not documented, 
"it is perfectly consistent with and, in fact 
retrospectively explains many other documented events."

Analysis

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for a psychiatric disorder.  A psychiatric 
disorder is not shown in service or within the initial post 
separation year.

It is the responsibility of the Board to assess the 
credibility and weight to be given to evidence.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Generally, lay persons 
are not competent to opine as to medical etiology or render 
medical opinions.  See Grover v. West, 12 Vet.App. 109, 112 
(1999).  However, lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  With this in mind, the 
Board finds that the appellant is competent to report the 
onset of hallucinations during his February to May 1979 
service, which worsened during his National Guard service.

However, the Board further finds that his statements are not 
credible because he is an inconsistent historian.  See Layno, 
supra.  The Board notes that various VA treatment notes dated 
prior to 2005 reflect his self-report that he incorrectly 
used his gas mask during a basic training exercise, which he 
believes exposed him to toxic gas.  Yet, R.R.'s August 2005 
letter reflects that he reported a history of having been 
told to remove his mask as part of the exercise and, thereby, 
inhaled harmful gas.  Additionally, the appellant's 
statements prior to August 2005 concerning the onset of 
hallucinations in service are vague.  On his original 
application for benefits in May 2003 he simply reports the 
year 1979 as the date of onset, without any explanation or 
context, and knowing that he had both active duty and reserve 
duty in 1979.  Also, the record shows that his veracity was 
questioned by an examiner in July 2000.  At that time, the 
appellant reported having been discharged as an E-1 when he 
should have been an E-4, and that he was trained as a 
surveyor.  While this was significant to the appellant in 
2000, this story was not included in the lengthy narrative he 
gave the VA clinician R.R. in August 2005.  In a revised 
statement, he reported that he was asked to be a lieutenant.  
Additionally, the record shows that appellant's examiner in 
June 2001 characterized him as "very manipulative" and a VA 
examiner in January 2002 noted that his endorsed symptoms had 
a vague sound, atypical or incredulous.  Accordingly, the 
appellant's statements and testimony concerning the onset of 
psychotic symptoms has diminished probative.

The Board has considered the August 2005 letter by the VA 
clinician R.R., Ph.D.  R.R. opined that the onset of the 
appellant's schizophrenia was during his active duty, and 
supported this conclusion with a lengthy narrative from the 
appellant and the statement that all those records provided 
had been reviewed.  First, the Board observes that R.R.'s 
discussion does not reference any particular medical or other 
records.  Second, R.R. does not acknowledge that the 
appellant had given a mostly new detailed history of his 
service experiences, which is not corroborated by other 
documented histories taken during the appellant's many years 
of VA treatment and therapy.  Third, the opinion appears to 
have been rendered with the goal of securing the appellant VA 
medical care, in view of his personal circumstances as noted 
therein.  Lastly, R.R.'s opinion or letter, while competent 
evidence, appears largely predicated on surmise and the 
unsubstantiated history of the appellant.  We conclude that a 
medical opinion based upon an incredible history is equally 
unreliable.  The fact that the examiner finds the appellant 
to be honest and moral is not controlling.  We find that he 
has been an inconsistent historian with lengthy involvement 
with the law who has previously been described as 
manipulative and incredulous.  Our findings reflect that a 
depiction of honest and moral is in conflict with the 
complete record and such depiction by this examiner damages 
the examiner's credibility.  Therefore, the Board finds that 
the August 2005 opinion and letter has diminished probative 
value.

The preponderance of the credible evidence establishes that a 
psychiatric disorder was not manifest during service or 
within one year of separation and that it is not otherwise 
related to service.  Accordingly, the weight of the evidence 
is against the claim.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


